Citation Nr: 1821158	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-36 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his Spouse


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from October 1963 to October 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran and his spouse testified at a January 2018 Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The issue of entitlement to service connection for bilateral hearing loss addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a January 2018 statement and at the January 2018 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for entitlement to service connection for tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for tinnitus have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  

In a January 2018 statement and at the January 2018 Board hearing, the Veteran withdrew his claim for entitlement to service connection for tinnitus.  The withdrawal was effective immediately upon receipt by VA.  38 C.F.R. § 20.204 (b)(3) (2017).  The Board finds that the Veteran's withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action.  See DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Thus, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed as to the issue of entitlement to service connection for tinnitus.


REMAND

Although further delay is regrettable, the Board finds remand warranted for a new VA nexus opinion from a new VA examiner for the Veteran's bilateral hearing loss claim, as the Board finds the February 2012 VA negative nexus opinion inadequate for purposes of adjudicating this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The February 2012 VA opinion, which concludes that the Veteran's bilateral hearing loss was less likely than not incurred in or caused by the claimed in-service injury or event, is inadequate because the examiner, in rendering the etiology opinion, failed to consider the Veteran's lay statements that he was exposed to loud noises while serving as a machine gunner during combat.  See January 2016 Board Hearing Transcript, pp. 5-6; see, e.g., Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Instead, a plain reading of the examiner's rationale shows that the examiner improperly based his negative conclusion solely on the fact that the Veteran's hearing was within normal limits at his separation examination:

Rationale:  Release from Active Duty (RAD) physical dated 9/23/1965 indicated normal hearing bilaterally.

February 2012 VA opinion.  

Furthermore, in Hensley v. Brown, the U.S. Court of Appeals for Veterans Claims (Court) held that if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability, 38 C.F.R. § 3.385 does not preclude service connection for a current hearing loss disability even where hearing was within normal limits on audiometric testing at separation from service.  5 Vet. App. 155, 157 (1993).  Thus, the February 2012 VA examiner was also incorrect to render a negative etiology opinion without assessing whether the Veteran's current bilateral hearing loss is etiologically related to the claimed in-service weapons-fire noise exposure, despite the Veteran's hearing being within normal limits under VA law at separation from service.  See id. 

In any event, here, the Veteran reported experiencing significant military noise exposure when he served as a machine gunner during a firefight in the Dominican Republic.  See August 2014 Form-9; January 2016 Board Hearing Transcript, pp. 5-6.  Notably, the AOJ has conceded in-service noise exposure, as the Veteran's military personnel records, including his DD Form 214, reveals that the Veteran's military occupation was of weapons infantry.  See, e.g., August 2014 Statement of the Case (conceding military noise exposure); DD Form 214.  However, as the Veteran's DD Form 214 also shows that he is in receipt of awards, including the Combat Infantryman's Badge, which is prima facie evidence the Veteran was engaged in combat, and as there is no clear and convincing rebuttal evidence to the contrary, the Board finds that the Veteran is further entitled to the combat presumption.  See 38 U.S.C. § 1154 (b); Caluza v. Brown, 7 Vet. App. 498 (1995); Arms v. West, 12 Vet. App. 188   (1999); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

Therefore, based on the above and in light of the combat presumption now being afforded to the Veteran, an addendum opinion is warranted that considers the Veteran's combat experience and addresses, in light of the foregoing concerns, whether, with his lay statements considered, it is at least as likely as not the Veteran's current bilateral hearing loss is at least as likely as not related to the Veteran's conceded in-service noise exposure.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for another VA examination, with a different examiner, to determine the nature, extent, and etiology of any currently manifested hearing loss.  The Veteran's claims file must be provided to the examiner for review.  All appropriate audiological testing should be performed.  

The examiner is also instructed to obtain a full account from the Veteran as to the date of onset of the hearing loss in the right and left ears (if any).

After reviewing the entire record, for each ear in which hearing loss is identified (if any), the examiner is then specifically instructed to provide the following information:

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hearing loss began in service, yes or no?  

(b) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hearing loss is caused by or otherwise related to his time in the service, specifically to include military noise exposure in service, yes or no?  

The examiner MUST assume that the Veteran was in fact exposed to gunfire during his service, as described in the Veteran's lay statements and military personal records (see August 2014 Form-9; DD Form 214) AND based on the combat presumption (38 U.S.C. § 1154) SUFFERED ACOUSTIC TRAUMA.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

Under Hensley v. Brown, the examiner must still assess whether the Veteran's current bilateral hearing loss is etiologically related to service, despite the Veteran's hearing being within normal limits under VA law at separation from service.  Furthermore, in doing so, the examiner must also specifically address any threshold shifts in hearing that the Veteran may have experienced while in service.

After answering yes or no to, a complete rationale must be provided for the opinion expressed.  A discussion of the facts and medical principles involved (to include acoustic trauma and military noise exposure) including the Veteran's lay assertions (including that the Veteran's was exposed to military noise exposure that resulted in acoustic trauma while in service) should be considered in giving this opinion, with page references to the evidence used in the decision.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

Any opinion expressed must "contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008). 

2. The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3. THE AOJ MUST REVIEW THE CLAIMS FILE AND ENSURE THAT THE FOREGOING DEVELOPMENT ACTION HAS BEEN COMPLETED IN FULL.  IF ANY DEVELOPMENT IS INCOMPLETE, APPROPRIATE CORRECTIVE ACTION MUST BE IMPLEMENTED.  IF ANY REPORT DOES NOT INCLUDE ADEQUATE RESPONSES TO THE SPECIFIC OPINIONS REQUESTED, IT MUST BE RETURNED TO THE PROVIDING EXAMINER FOR CORRECTIVE ACTION.

4. After completing the above and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the AOJ should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the Veteran should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the electronic claims file is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



	(CONTINUED ON NEXT PAGE)





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


